DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishtiaq et al., US 2015/0082349.

Regarding claim 1, Ishtiaq discloses an electronic device, comprising: 
a storage in which a content is stored (storage of content; page 2, paragraph 27); and 
a processor configured to (with use of processor(s); page 2, paragraph 23) obtain an audio signal from the content (analysis of audio data from content; page 3, paragraph 33), identify a first section including a voice (can identify voice, and wherein this can correlate to a specific asset/frame, i.e. at least a first section; page 3, paragraphs 33 and 36) and a second section including background sound from the obtained audio signal (can identify background noises such as songs, noises, cheering, and wherein this can correlate to a specific asset/frame, i.e. at least a second section; page 3, paragraphs 33 and 36, and page 12, paragraph 117), obtain at least one video frame from the content based on at least one of a type of emotion of the voice included in the first section and a type of atmosphere of the background sound included in the second section (can identify/obtain specific frames based on at least segments which 

Regarding claim 2, Ishtiaq discloses the processor is configured to obtain at least one first video frame from at least one first section from among a plurality of first sections based on a priority of an emotion type corresponding to each of the plurality of first sections (system can obtain and rank segments related to high emotion, i.e. priority for emotion; page 8, paragraph 81, and with frames of the content; page 6, paragraph 61, and wherein can include specific priority calculations; page 10, paragraph 96), obtain at least one second video frame from at least one second section from among a plurality of second sections based on a priority of an atmosphere type corresponding to each of the plurality of second sections (can determine high ranking segments, i.e. priority; page 8, paragraph 81, and wherein can relate to background atmosphere sounds such as applause, laughing, sirens, etc.; page 12, paragraph 117, and with frames of the content; page 6, paragraph 61, and wherein can include specific priority calculations; page 10, paragraph 96), obtain first summary content based on the at least one first video frame (can create summary based on the high ranking segments; page 8, paragraph 81, and wherein can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104), and obtain second summary content based on the at least one second video frame (can create summary based on the high ranking segments; page 8, paragraph 81, and wherein can create 

Regarding claim 9, Ishtiaq discloses a display (includes a display; page 8, paragraph 80), wherein the processor is configured to display the obtained summary content through the display (displaying the content; page 2, paragraph 21, and page 6, paragraph 64).

Claim 10, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Chevallier et al., US 2009/0119591 and further in view of Sharifi et al., US 2013/0080159.

Regarding claim 3, Ishtiaq discloses all the claimed limitations of claim 2, as well as first/second summary content (can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104).  
Ishtiaq does not explicitly disclose based on a playback time of summary content being less than a predetermined first time, filter the audio signal through a band-pass filter, and add a section of which size is greater than a predetermined first size in the band-pass filtered audio signal to the summary content, and based on a playback time of summary content being less than a predetermined second time, filter the audio signal through a low-pass filter, and add a section of which size is greater than a predetermined second size in the low-pass filtered audio signal to the summary content. 
In a related art, Chevallier does disclose based on a playback time of summary content being less than a predetermined first time, add a section of which size is greater than a predetermined first size to the summary content (if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size that is greater than the remaining required time to fill the duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.6, 4.7, and 4.10), and based 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq and Chevallier by allowing additional content to be added to summaries of content to fill required durations, in order to provide an improved system and method for creating a summary of an audiovisual document composed of a set of sequences (Chevallier; page 1, paragraph 8).  
Ishtiaq in view of Chevallier does not explicitly disclose filter an audio signal through a band-pass filter, and content in the band-pass filtered audio signal, and filter an audio signal through a low-pass filter, and content in the low-pass filtered audio signal.  
In a related art, Sharifi does disclose filter an audio signal through a band-pass filter, and content in the band-pass filtered audio signal, and filter an audio signal through a low-pass filter, and content in the low-pass filtered audio signal (audio signals can be filtered through various filters including band-pass and low-pass filters in order to filter out different portions and obtain enhanced signals; page 4, paragraph 44).  


Regarding claim 4, Ishtiaq in view of Chevallier and Sharifi discloses the predetermined first size is calculated based on a difference between the predetermined first time and the playback time of the first summary content, and wherein the predetermined second size is calculated based on a difference between the predetermined second time and the playback time of the second summary content (Chevallier; if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size based on the remaining required time to fill the duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.6, 4.7, and 4.10, and wherein for a second iteration, the system can repeat operations, i.e. Fig. 4, element 4.11, and again if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size based on the remaining required time to fill the duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.6, 4.7, and 4.10, and Ishtiaq; can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104).

5, Ishtiaq in view of Chevallier and Sharifi discloses a user interface, wherein the processor is configured to receive information regarding a type and a playback time of the summary content through the user interface, and calculate the predetermined first time and the predetermined second time based on the received information. (Chevallier; user can set criteria for type of content, i.e. intensity of drama/action, as well as specific duration for the summary; page 3, paragraphs 30 and 43, and wherein the calculations are based on the specified duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.1, 4.6, 4.7, and 4.10, and Ishtiaq; with use of GUI; page 3, paragraph 40).

Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Kishore, US 2014/0101707.

Regarding claim 6, Ishtiaq discloses all the claimed limitations of claim 2.  
Ishtiaq does not explicitly disclose based on a playback time of the first summary content exceeding a predetermined first time, delete at least part of a plurality of first 
In a related art, Kishore does disclose based on a playback time of the first summary content exceeding a predetermined first time, delete at least part of a plurality of first sections included in the first summary content based on a playback time of the plurality of first sections included in the first summary content (based on a particular maximum duration for a summary, video frames can be removed; page 4, paragraph 47).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq and Kishore by allowing reduction of summary content by removing certain sections, in order to provide an improved system and method for presenting a summary of a media content event (Kishore; page 1, paragraph 4).

Regarding claim 7, Ishtiaq in view of Kishore discloses the processor is configured to, based on there being an overlapping portion between the first summary content and the second summary content, obtain the summary content based on a playback time of the overlapping portion and the deleted first section (Kishore; system can obtain summary based on removal of frames to correspond to a duration; page 4, paragraph 47, and wherein the system can also create summary based on overlapping portions; page 5, paragraphs 57-58).

15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Shiu et al., US 2006/0252536.

Regarding claim 8, Ishtiaq discloses all the claimed limitations of claim 1, as well as an audio signal, and obtaining the at least one video frame based on the audio signal (analysis of audio data from content; page 3, paragraph 33, and can identify/obtain specific frames based on at least segments which correspond to determinations from the audio analysis; page 8, paragraph 81, and wherein related to frames of the content; page 6, paragraph 61).  
Ishtiaq does not explicitly disclose a processor is configured to convert at least one of a channel or a sampling rate of an audio signal and perform operations based on the audio signal
In a related art, Shiu does disclose a processor is configured to convert at least one of a channel or a sampling rate of an audio signal and perform operations based on the audio signal (signal processing circuit can take audio and down-sample it before using it to detect highlight segments in video; page 1, paragraph 12).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq and Shiu by allowing converted audio signals to be utilized when making determinations about portions of a video, in order to provide an improved system and method for video .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma (US 2004/0088723), describing a dynamic skimming video summarization consisting of a collection of video sub-clips, as well as the corresponding audio selected from the original sequence with the much shortened length; Chen (US 2009/0080853), describing segmenting and classifying data from a video in order to create a summary video that preserves and summarizes relevant content; Lu (US 2013/0279881), describing operations for video summarization; Carceroni (US 2015/0120733), describing improved content coverage in automatically-generated content summaries; Birnkrant (US 2015/0147045), describing automatic creation of video content that has been edited to include just the highlights for a given theme; Peterson (US 2017/0171631), describing formation of condensed media assets based on user feedback; Mishra (US 2017/0280208), describing dynamically generated summaries of media content; Jassin (US 2018/0035151), describing a video management system which implements a video segment manager that supports generating video segment playlists for video content; and Wadhera (US 2018/0077440), describing systems and methods of generating highlights, summaries, or excerpts of media from live or prerecorded media content based on analysis of the live or prerecorded media content.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424